Grason, J.,
delivered the opinion of the Court.
The only question presented upon this appeal is the constitutionality or unconstitutionality of the Act of 1818, ch. 160. Section 29, of Article 3, of-the Constitution, provides that “every law enacted by the General Assembly shall embrace hut one subject, and that shall he described in its title,” and section 33 of the same Article, forbids the General Assembly to pass “ a special law, for' any case, for which provision has been made by an existing general law,” and it is contended that the law in question is obnoxious to both of these provisions.
The Act of 1818, ch. 160, is a Public Local Law for D.orcliester County, and in the case of State, ex rel. Webster vs. The County Commissioners of Baltimore County, 29 Md., 519, this Court has held that a Public Local Law is not a special law, within the meaning of section 33, of Article 3, of the Constitution, and that decision is conclusive upon this ground of objection to the law in question. If unconstitutional at all, it must, therefore he so, because it is in conflict with the clause of the 29th section before quoted.
In construing Acts of Assembly in the light of the Constitution, every reasonable intendment must he made *40to enable both to stand, and an Act will not be held to be unconstitutional, unless it is in such plain conflict with some provision of the Constitution as to leave no discretion to the Court in the premises. In ascertaining the effect of a constitutional provision, it becomes necessary to ascertain the intent of its framers, unless the language used is so plain and unequivocal as to leave no doubt upon the subject. But the intent of the framers of^he Constitution, and the evils to be remedied by this clause of section 29, of Article 3, have been finally settled by this Court. In the case of Davis vs. The State, 7 Md. 160, an almost identical clause of section 17, of Article 3, of the Constitution of 1851, was involved, and .this Court then said: a “practice had crept into our system of legislation, of engrafting upon subjects of great public benefit and importance, for local or selfish purposes, foreign and often pernicious matters, and rather than endanger the main subject, or for the purpose of securing new strength for it, members were often induced to sanction and actually vote for such provisions, which, if they were offered as independent subjects, would never have received their support. In this way the people of our State have been frequently inflicted with evil and injurious legislation. Besides, foreign matter has often been stealthily incorporated into a law, during the haste and confusion always incident upon the close of the sessions of all legislative bodies, and it has not unfrequently happened, that in this way the statute hooks have shown the existence of enactments,, that few of the members of the Legislature knew anything of before. To remedy such and similar evils, was this provision inserted into the Constitution, and we think wisely inserted.” To the same effect are the cases of Keller vs. The State, 11 Md., 531, and Parkinson vs. The State, 14 Md., 193. Again in the case of the Mayor, &c., of Annapolis vs. The State, 30 Md., 118, 119, this Court, in construing section 28, of Article 3, of the Constitution *41of 1864, containing a clause like the one now under consideration, has said, that “the object of this provision and the evils against which it was intended to guard, are very clearly stated by this Court in Davis vs. The State, Keller vs. The State, and Parkinson vs. The State.” See also County Commissioners of Washington County vs. Franklin Railroad Co., 34 Md., 163.
Keeping in view the rules of construction we have adverted to, and the intention of the framers of the Constitution, and the evils to be remedied by the 29th section of Article 3, of that instrument as ascertained and determined by the above cited cases, two questions are to be answered: first, does the Act of 1818, ch. 160, embrace but one subject, and second, is that subject described in its title?
First. It appears from the decisions before referred to, that to render a law obnoxious to the clause of the 29th section of Article 3, of the Constitution, there must be engrafted upon a law of a general nature, some subject of a private or local character, or that two or more dissimilar and discordant subjects must be legislated upon in the same law. Does the Act of 1878, chap. 160, in either of these respects, come within the constitutional prohibition? Its first section repeals sections 87 and 90, of Article 10, of the Public Local Laws of Dorchester County, “as enacted by the Act of 1870, chap 449,” and all other laws, and all parts and sections of all laws, which are inconsistent with itself. The remaining sections then divide the county into five commissioner districts and provide for the election of one County Commissioner from each of said districts at the next general election; take the appointment of the Treasurer from the Commissioners by whom that officer had previously been appointed and give it to the Governor, and prescribe what duties he is to perform, as did the Act of 1870, chap. 449; imposing upon him the additional duty of making monthly reports to *42the Comptroller of the Treasury,'and makes him Clerk to the County Commissioners, as he had been under the provisions of the Act of 1870. The appointment of the Tax Collectors is given to the Treasurer and their duties are prescribed. The several sections of the Act enact a system for levying and collecting the taxes in the county, and for disbursing the public money; and the duties of the County Commissioners, the Treasurer and the Tax Collectors are so closely connected and made so to depend each upon the other, that the execution of the system thus, framed depends upon the faithful performance of their duties by the Commissioners, Treasurer and Tax Collectors. The subject of legislation was the management of the public affairs of Dorchester County by the County Commissioners and the other officers of that county, elected and appointed for that purpose. This is the only subject with which the Act of 1878 deals and the only one which is embraced within its provisions. In the case of the Mayor, &c., of Annapolis vs. The State, 30 Md., 119, this Court has said, that “whilst it is the duty of the Court to place such a construction upon this constitutional provision, as shall guard against the mischiefs intended by it to be remedied, reason and sound policy demand, that we should not by a technical interpretation embarrass legislation and encumber laws with long and prolix titles.” So it may be properly said here that while it is the duty of the Court to so construe the constitutional provision as to remedy the evils which were intended to be prevented, reason and sound policy demand that when-the Legislature has enacted a system, forming but one subject, for the good and effectual government of a county, we should not, by a technical interpretation, defeat such legislation by holding that it embraced more than one subject, merely because its practical and effective execution required several agents or officers, holding their offices under different appointments. We cannot perceive that *43the Act of 1878 is obnoxious to the charge of embracing more than one subject, and must hold it to be constitutional and valid unless the subject of it is not sufficiently described by its title.
Second. The title of the Act is as follows: “ An Act to repeal sections eighty-seven and ninety, of Article ten, of the Code of Public Local Laws, title, c Dorchester County/ suh-title, 1 County Commissioners/ enacted hy the Act passed at January Session, eighteen hundred and seventy, chapter four hundred and forty-nine, and all other sections or parts of sections of the Code of Public General Laws, and Public Local Laws, and all other Acts and sections, or parts of Acts or sections of the Acts of the General Assembly of Maryland, inconsistent with the provisions of this Act, and to enact the following in lieu thereof.” This title clearly shows that the subject of legislation was the County Commissioners of Dorchester County, and the repeal of sections 81 and 89 of the Code of Public Local Laws, as enacted hy the Act of 1870, ch. 449, and of all other laws whatsoever of this State inconsistent with the provisions of the Act to be passed. Any member of the Legislature, upon reading the title, would at once be informed that the County Commissioners, their powers and duties formed the subject to he dealt with by the Act. But it is said that the title describes one of the objects of the Act to be the repeal of sections 87 and 90 of the Code of Local Laws of Dorchester County, as enacted by the Act of 1870, ch. 449, when in fact the latter Act while it repealed the original sections 87 and 89 of the Local Code, did not enact its provisions into sections numbered 81 and 90, and consequently that there were no such sections to be repealed by the Act of 1878. It is true that the Act of 1870, did not enact its provisions as sections 87 and 90, but it is evident from a reading of the Act and of sections 87 and 90, which were repealed by it, that section two was intended to take the *44place of section 87, for it changes the number of County Commissioners from five, which was the number under section 87, to three, and provided that their duties should be “as now provided by law,” and the first section to take the place of section 90 of the Local Code, because the latter provided for the compensation of the clerk to the board of County Commissioners, while section one, of the Act of 1870, provided for the appointment of a clerk, who was also to act as Treasurer, and prescribed his duties. This intention was so evident, that in the Code of the laws of that session, prepared by Messrs. Cohen and Rowland, section two of the Act has been codified as section 87, and section one as section 90 in the Local Code. We are of opinion that the title of the Act of 1878, indicates with sufficient clearness that the provisions of the Act of 1870, which were intended to take the places of sections 87 and 90 of the Local Code, were to be repealed. That the Legislature has the power to repeal laws or sections of laws by reference to their title alone, unless restrained by some constitutional provision, there can be no doubt. While the Constitution of 1851, Article 3, sec. 17, provided that no law should be revived, amended or repealed by reference to its title or section only, the Constitution of 1867, Art. 3, sec. 29, has omitted the words “or repealed,” so that there is no longer any restriction upon the Legislature, with respect to the repeal of laws by reference to their titles alone. The Act of 1878, repeals all laws, whether Local or Public, and all parts and sections of all laws which are inconsistent with its provisions, and whether the original sections 87 and 90 were repealed and re-enacted by the Act of 1870, or not, is of no importance. If they were, the Act of 1878, expressly repeals them, and if they were not, the provisions of the Act of 1870, are repealed by the subsequent part of the first section of the Act of 1878, which repeals all laws and parts of laws, which are inconsistent with its provi*45sions. Neither is a law inoperative and void, because it is not enacted in Articles and sections as directed by the 29th section of Article 3, of the Constitution. This section of the Constitution, so far as it was intended to he mandatory, uses language apt and appropriate for that purpose. In the first part of the section it is provided that the laws passed by the General Assembly shall embrace hut one subject, and that shall he described in their titles; that no law shall he revived or amended by its title only; that no law shall he construed by reason of its title to grant powers, &c., and so down to where it comes to provide for the amendment of laws already in existence, and for the enactment of original laws, when the mandatory language is changed, and provision is then made that “it shall he the duty of the General Assembly,” &c. This is merely directory, and while in the passage of the Acts of 1870, ch. 449, and 1878, ch. 160, the Legislature may have failed to discharge the duty imposed upon it, the Acts themselves are valid.
It was also contended that the title did not indicate that the appointment of the Treasurer was to he taken from the County Commissioners and conferred upon the Governor, or that the appointment of the Tax Collectors was to he taken from the Commissioners and given to the Treasurer. Under the Act of 1865, ch. 85, entitled an Act, &c., relating to County Commissioners, the appointment of Tax Collectors was given to the County Commissioners of the several counties of the State, and by the Act of 1870, ch. 449, under the title of an Act to add additional sections to Article 10, of the Public Local Laws of Dorchester County, relating to “County Commissioners for said county,” the office of Treasurer was created. But as we have already said in a former part of this opinion, the Act of 1878 dealt with hut one subject, which was a system for levying, collecting and disbursing the public money, and we are of opinion that that subject was sufficiently described in the title of the Act.
*46(Decided 24th July, 1878.)
From these views it follows that the order of the Circuit Court for Dorchester County, dated 30th May, 1878, from which this appeal was taken, must be affirmed.
Order affirmed, and cause remanded.